UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6491


BENNIE DARREN MITCHELL,

                      Plaintiff – Appellant,

          v.

DESIREE R. ALLEN, Court Reporter Manager, South Carolina
Court Administration; JOY E. HOLSTON, Court Reporter,
Official Court Reporter 8th Judicial Circuit,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:11-cv-03361-CMC)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Bennie Darren Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bennie        Darren       Mitchell         appeals     from       the     district

court’s    order     adopting          the   recommendation          of    the       magistrate

judge,    dismissing        Mitchell’s         42       U.S.C.    § 1983       (2006)       civil

rights action without prejudice for failure to state a claim

upon which relief may be granted, and denying his self-styled

“Motion for Preliminary Injunction and a Temporary Restraining

Order” seeking injunctive relief.                       We dismiss in part and affirm

in part.

            We     dismiss       the    appeal      of    Mitchell’s       § 1983       claims.

This court may exercise jurisdiction only over final orders,

28 U.S.C.        § 1291       (2006),        and        certain     interlocutory             and

collateral       orders,    28    U.S.C.       § 1292      (2006);    Fed.        R.   Civ.    P.

54(b); Cohen       v.     Beneficial         Indus.      Loan    Corp.,     337      U.S.    541,

545-47     (1949).        Because        the       deficiency       identified         by     the

district     court—that          Mitchell’s             complaint     did        not     assert

sufficient allegations in support of its legal conclusions—may

be   remedied      by   the      filing      of     a    complaint    that        articulates

adequate allegations, we conclude that, as to the dismissal of

the complaint, the district court’s order is neither a final

order      nor     an      appealable              interlocutory          or         collateral

order.     Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).                          Accordingly, we dismiss

this portion of the appeal for lack of jurisdiction.

                                               2
            With   respect     to     the   district      court’s       denial    of

Mitchell’s motion seeking injunctive relief, we have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons   stated   by   the     district    court.         Mitchell    v.

Allen, No. 8:11-cv-03361-CMC (D.S.C. Mar. 9, 2012).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials       before    the    court     and

argument would not aid the decisional process.



                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                        3